I concur in the judgment. It is the duty of a railroad company toward its intending passengers to use care in the preparation and maintenance of its premises that a person of ordinary prudence would exercise in such matters. If we assume, as respondent contends we should, that the obligation of the appellant was the same as that of the railroad company with, reference to that portion of its track which is sometimes used by passengers intending to take the Southern Pacific Company's passenger trains, the instructions in this case are erroneous for the reasons that, taken as a whole, they asserted the duty of the appellant to make its tracks at the point in question safe for intending passengers. Without further analysis of either the instructions or the evidence it is sufficient to say that even on the theory of respondent the judgment must be reversed.
Upon the question of the duty of the care in this state with reference to the maintenance of its passenger depot grounds, see Falls v. San Francisco etc. Co., 97 Cal. 114, [20 L. R. A. 520, 31 P. 901]; Lafflin v. Buffalo  S.W. R. Co., 106 N.Y. 136, [60 Am. Rep. 433, 12 N.E. 599]. See, also, upon the analogous question of the duty to provide a safe place to work,Sanborn v. Madera Flume  Trading Co., 70 Cal. 261, [11 P. 710], Brymer v. Southern Pacific Co., 90 Cal. 496, [27 P. 371], Sappenfield v. Main St.  Agricultural Park *Page 398 R. R. Co., 91 Cal. 48, [27 P. 590], and Thompson v.California Construction Co., 148 Cal. 35, [82 P. 367].
Lennon, J., concurred.
Rehearing denied.
All the Justices concurred.